400 Howard Street P.O.Box 7101 San Francisco, CA 94105 Tel +1 December 31, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: iShares® Copper Trust Withdrawal of Pre-Effective Amendments File Number 333-170131 Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, as amended, and further to your request, iShares® Copper Trust hereby applies for the immediate withdrawal of the pre-effective amendments, filed with the Securities and Exchange Commission on the dates shown below: S-1 October, 26, 2010 S-1/A December 30, 2010 S-1/A March 11, 2011 S-1/A July 15, 2011 S-1/A September 2, 2011 The pre-effective amendments were filed in connection with the proposed initial public offering by iShares® Copper Trust of its common stock that iShares® Copper Trust has determined not to pursue. iShares® Copper Trust confirms that it has not sold any securities pursuant to the pre-effective amendments. If you have any questions, please call Edward Baer at (415) 670-7987. Very Truly Yours, BlackRock Asset Management International Inc. as sponsor By: /s/ Jack Gee Jack Gee Chief Operating Officer, Chief Financial Officer, Director
